Title: From Alexander Hamilton to Caleb Swan, 27 October 1799
From: Hamilton, Alexander
To: Swan, Caleb


Sir:
Newyork October 27th 1799

The Secretary of the Inspector General is entitled to the pay and emoluments of a captain. The expression is general. It is not stated in the law whether the emoluments of a captain of cavalry, or those of a Captain of Infantry shall be the rule of allowance. In a case of this kind the construction must be governed by the particular situation of the officer, and the nature of the service in which he will be engaged. My secretary will require the use of an horse, as it will be necessary for him to accompany me in my operations. It is therefore perfectly reasonable that he should receive forage, and this appears to me to be the just construction of the law.
With great consn.
Caleb Swan Eqr.
